Name: Council Regulation (EEC) No 3730/85 of 20 December 1985 allocating certain catch quotas between Member States for vessels fishing in the Norwegian economic zone and the fishery zone around Jan Mayen
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 No L 361 / 66 Official Journal of the European Communities 31 . 12 . 85 COUNCIL REGULATION (EEC) No 3730 / 85 of 20 December 1985 allocating certain catch quotas between Member States for vessels fishing in the Norwegian economic zone and the fishery zone around Jan Mayen HAS ADOPTED THIS REGULATION: Article 1 1 . Catches , under the Agreement on mutual fishing rights in 1986 between the Community and Norway, by vessels flying the flag of a Member State in the waters falling within the Norwegian economic zone north of 62 °00 ' N as well as within the fishery zone around Jan Mayen shall be limited for 1986 to the quota set out in Annex I. 2 . Catches of the species mentioned in Annex II , under the Agreement on mutual fishing rights in 1986 between the Community and Norway , by vessels flying the flag of a Member State in the waters falling within the Norwegian economic zone and situated south of 62 °00 ' N shall be limited for 1986 to the quotas set out in that Annex . Article 2 Member States and the masters of vessels flying the flag of a Member State shall conform , as far as fishing in the waters referred to in Article 1 is concerned , with Articles 3 to 9 of Council Regulation (EEC ) No 2057 / 82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ( 2 ), as amended by Regulation (EEC ) No 1729 / 83 ( 3 ). Article 3 This Regulation shall enter into force on 1 January 1986 . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ( J ), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas the Community and Norway have consulted with each other on their mutual fishing rights for 1986 which provide inter alia for the allocation of certain catch quotas to Community vessels in the Norwegian fisheries zone , Whereas , under the terms of Article 3 of Regulation (EEC) No 170 / 83 , it is incumbent upon the Council to establish the total allowable catches by stock or group of stocks , the share available for the Community and also the specific conditions under which the catches must be made; whereas , under the terms of Article 4 of the same Regulation , the share available for the Community is allocated between the Member States ; Whereas information about actual catches should be made available in order to ensure that the allocation is respected ; Whereas the catch quotas open to Member States fishing in Norwegian waters will take effect as from 1 January 1986 ; whereas the very short period of time now remaining before they come into effect means that an initial period of application , limited in time , will have to be provided for in order to enable the Council to confirm , before the end of that period , the decisions taken , It shall apply until 25 January 1986 , subject to the Council's taking a decision before that date . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For tbe Council The PrÃ ©sident R. STEICHEN (&gt;) OJ No L 24 , 27 . 1 . 1983 , p. 1 . ( 2 ) OJ No L 220 , 29 . 7 . 1982 , p. 1 . ( 3 ) OJ No L 169 , 28 . 6 . 1983 , p. 14 . 31 . 12 . 85 Official Journal of the European Communities No L 361 / 67 ANNEX I Quantities referred to in Article 1 ( 1 ) (Norwegian waters north of 62 °00 ' N) (tonnes  fresh round weight) Species ICES division Quotas Allocations Cod I , II 11 000 France 1 740 Germany 1 900 United Kingdom 7 360 Haddock I , II 5 000 France 640 Germany 1 075 United Kingdom 3 285 Saithe I , II 6 000 France 770 Germany 4 800 United Kingdom 430 Redfish Sebastes mentella I , II 3 000 Germany 2 060 United Kingdom 600 France 340 Sebastes marinus I , II 3 000 Germany 2 060 United Kingdom 600 France 340 Greenland halibut I , II 250 Germany 125 United Kingdom 125 Blue whiting II 2 000 France 2 000 Germany token entry (') Other species ( as by-catches ) I , II 500 France 65 Germany 170 United Kingdom 265 Mackerel II a 15 000 ( 2 ) Denmark 15 000 i 1 ) Ad-hoc solution for 1986 . ( 2) Of which 15 000 may be fished south of 62 °00 ' N. Norway may similarly fish up to 15 000 in the area south of 62 °00 ' N of the fishing envisaged for the area north of 62 °00 ' N. No L 361 / 68 Official Journal of the European Communities 31 . 12 . 85 ANNEX II Quantities referred to in Article 1 (2 ) (tonnes  fresh round weight) Species ICES division Quotas Allocations Norway pout ( J ) IV 50 000 Denmark 47 500 ( 2 ) United Kingdom 2 500 ( 3 ) Sand-eel IV 150 000 Denmark 142 500 ( 2 ) United Kingdom 7 500 ( 3 ) Shrimps IV 1 250 Denmark 1 250 Other species IV 5 000 Denmark 2 500 United Kingdom 1 875 Germany Belgium 1 France Netherlands 0 ) Including blue whiting . (2 ) Within a total quota for Norway pout and sand-eel up to 19 000 tonnes may be interchanged . ( 3) Within a total quota for Norway pout and sand-eel up to 1 000 tonnes may be interchanged .